Case 2:19-cr-00171-AWA-DEM Document 102 Filed 07/26/21 Page 1 of 10 PageID# 609




                         IN THE UNITED STAES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

  UNITED STAES OF AMERICA

         v.                                                         2:19-cr-000171

  ROBERT JAMES McCABE, et al

                  Defendant,

                DEFENDANT’S OBJECTION TO GOVERNMENT’S INTENT
                           TO INTRODUCE EVIDENCE

         On July 19, 2021, the government filed, along with its trial memorandum, its

  notice to introduce certain evidence at trial. As set forth below, Mr. McCabe hereby

  objects to the introduction of the following evidence:

         I.     Statements of Agents and Employees

         The government seeks to admit into evidence “emails and other documents

  prepared by numerous employees of the Norfolk Sherriff’s Office”. (Gov’t Tr. Memo

  21)(ECF 94) The government asserts that these items fall under the hearsay exception

  set forth in FRE 801(d)((2)(D).

         Rule 801(d)(2)(D) provides that a statement is not hearsay if it “is offered against

  an opposing party” and “was made by the party’s agent or employee on a matter within

  the scope of that relationship . . . while it existed.” Under this rule, the admissibility of a

  statement requires that the “declarant be both authorized and acting within the scope of

  employment.” United States v. Riley, 621 F.3d 312, 338 (3d Cir. 2010). Because

  counsel does not know specifically what statements the government seeks to introduce,

  he has no way to assess whether any particular statement falls under the rule.


                                                 1
Case 2:19-cr-00171-AWA-DEM Document 102 Filed 07/26/21 Page 2 of 10 PageID# 610




        II.    Statements of Co-conspirators

        The government seeks to introduce various out of court statements made by Mr.

  McCabe’s alleged co-conspirators. (Gov’t Tr. Memo. 22) Mr. McCabe acknowledges

  that statements of co-conspirators are admissible provided that the government

  establishes, by a preponderance of the evidence, that a conspiracy existed, the

  declarant and defendant were both members of that conspiracy, and the statement at

  issue was made in the course of and in furtherance of that conspiracy. See United

  States v. Heater, 63 F.3d 311, 324 (4th Cir. 1995), FRE 801(d)(2)(E). Again, because

  the government has not identified which specific statements it seeks to introduce,

  counsel has no way to assess whether any particular statement meets these

  parameters for admission.

        III.   Statements of a Deceased Witness

        The government seeks to introduce a statement allegedly made by former

  undersheriff Norman Hughey to Paul Balance in 2010. (Gov’t Tr. Memo. 23) Mr.

  Hughey died in 2019. Specifically, the government claims that during the 2010 FRP

  process, Mr. Hughey informed Mr. McCabe that CCS did not have the lowest bid.

  (Gov’t Tr. Memo 23) Mr. McCabe is alleged to have responded to Mr. Hughey by

  insinuating that he should call a senior CCS employee and inform him of this. (Id.) The

  government asserts that Mr. Hughey’s statement is admissible under the residual

  hearsay exception set forth in FRE 807. (Gov’t Tr. Memo. 24)

        Rule 807 provides that a statement may be admissible even if it does not fall

  under another hearsay exception provided that the statement “is supported by sufficient

  guarantees of trustworthiness–after considering the totality of circumstances under

                                             2
Case 2:19-cr-00171-AWA-DEM Document 102 Filed 07/26/21 Page 3 of 10 PageID# 611




  which it was made and evidence, if any, corroborating the statement; and that the

  statement “is more probative on the point for which it is offered than any other evidence

  that the proponent can obtain through reasonable efforts.” The government asserts that

  the statement at issue is trustworthy because there is “no indication that Hughey would

  have a motivation to lie about such events – particularly at the time they occurred” and

  that Mr. Balance can be cross-examined about the “circumstances of the statement”.

  (Gov’t Tr. Memo. 24) The government also claims that the fact that Mr. Hughey gave

  the same statement on two occasions supports its trustworthiness. (Id.)

         The residual hearsay exception “is a narrow exception that should not be

  construed broadly.” United States v. Dunford, 148 F.3d 385, 394 (4th Cir.1998) (“To

  construe it broadly would easily cause the exception to swallow the rule.”). Indeed, the

  exception should be employed only in “exceptional circumstances”. Goode v. United

  States, 730 F. Supp. 2d 469, 473 (D. Md. 2010). This is not an an exceptional

  circumstance. See Goode, 730 F. Supp. 2d at 743. (“The death of a witness does not

  alone qualify as an exceptional circumstance to admit the witness' statements under the

  residual exception.”).

         Further, Mr. McCabe’s inability to cross-examine the declarant weighs heavily

  against admission. “When evidence is admitted under a firmly rooted hearsay

  exception, a court can infer[] without more that it is sufficiently reliable to satisfy the

  Confrontation Clause.” United States v. Shaw, 69 F.3d 1249, 1253 (4th Cir. 1995)

  (internal quotation omitted). However, when the hearsay sought to be admitted does

  not fall under a recognized exception, the Confrontation Clause requires "a showing of

  particularized guarantees of trustworthiness”. Id. “This trustworthiness requirement—

                                                 3
Case 2:19-cr-00171-AWA-DEM Document 102 Filed 07/26/21 Page 4 of 10 PageID# 612




  which serves as a surrogate for the declarant's in court cross-examination—is satisfied

  if the court can conclude that cross-examination would be of marginal utility." Id.

  (internal quotation omitted).

         Despite the government’s claim, Mr. Hughey had significant bias and motivation

  to fabricate. For instance, Mr. Hughey had animosity toward Mr. McCabe as the result

  of a real estate transaction between to two in the early 2000’s. In addition, during his

  tenure with the Norfolk Sheriff’s Department, Mr. Hughey was charged with solicitation

  of prostitution. As a result of that charge, Mr. Hughey was forced to retire, which upset

  him a great deal. Mr. Hughey apparently blamed Mr. McCabe for forcing him to retire.

  Mr. Hughey later returned to work at the jail via employment with a food services

  contractor. Mr. Hughey was once again caught soliciting prostitution. Consequently,

  Mr. McCabe ordered that Mr. Hughey’s security clearance be revoked causing Mr.

  Hughey to be unemployable at the jail. Mr. Hughey was extremely bitter about the loss

  of his job and was very upset at Mr. McCabe because of it. Mr. Hughey harbored

  hostility towards Mr. McCabe as a result.

         In light of the obvious bias and motive to lie on the part of Mr. Hughey, the Court

  certainly cannot conclude here that cross-examination would be of only marginal utility.

  See W. Va. ex rel. McGraw v. Meadow Gold Dairies, 875 F. Supp. 340, 349 (W.D. Va.

  1994) (noting that ex-employee’s animosity over being fired “creates reasons to

  fabricate”); See also, United States v. Lentz, 282 F. Supp. 2d 399, 426 (E.D. Va.

  2002)(holding ex-wife’s out of court statements inadmissible under the residual hearsay

  exception where it was clear she harbored “intense animosity” towards the defendant



                                               4
Case 2:19-cr-00171-AWA-DEM Document 102 Filed 07/26/21 Page 5 of 10 PageID# 613




  and where defendant had no opportunity to cross-examine and thus the jury had no way

  to gauge the reliability of the statements).

         Moreover, the right of a defendant to confront a witness though mean of cross-

  examination in open court is fundamental to our system of justice. See Chambers v.

  Mississippi, 410 U.S. 284, 295, 93 S. Ct. 1038, 1046 (1973)([cross-examination is] an

  essential and fundamental requirement for the kind of fair trial which is this country’s

  constitutional goal”). To admit this statement without any ability of the defense to

  question Mr. Hughey about these potential biases or motives to fabricate is a clear

  violation of Mr. McCabe’s right to confrontation. See Kentucky v. Stincer, 482 U.S.

  730, 738, 107 S. Ct. 2658, 2663 (1987) (noting that the denial of “the right to expose to

  the jury the facts from which jurors . . . could appropriately draw inferences relating to

  the reliability of the witness" violates the Confrontation Clause). It is also important to

  note that Mr. Hughey’s statement contains glaring errors that call in to question his

  truthfulness. Mr. McCabe is without any means to confront and question Mr. Hughey

  about the errors and discrepancies in his statement.

         In addition, contrary to the government’s claim, the ability of the defense to cross-

  examine Mr. Balance about Mr. Hughey’s statement is utterly irrelevant. Mr. Hughey is

  the maker of the statement and it is he who Mr. McCabe has the right to confront, not

  Mr. Balance. The ability to question “an in-court witness who relates the statements of

  an absent witness is no substitute for the direct confrontation guaranteed by the Sixth

  Amendment”. Ocampo v. Vail, 649 F.3d 1098, 1113 (9th Cir. 2011)(citing Crawford v.

  Washington, 541 U.S. 36, 51, 124 S. Ct. 1354, 1364 (2004)). “Without doubt, the

  proposition that the opportunity to cross-examine an in-court witness about an out-of-

                                                 5
Case 2:19-cr-00171-AWA-DEM Document 102 Filed 07/26/21 Page 6 of 10 PageID# 614




  court testimonial statement by an absent witness is sufficient is contrary to clearly

  established Supreme Court law.” Id. (citing Crawford and Davis v. Washington, 547

  U.S. 813, 126 S. Ct. 2266 (2006)).

         Finally, the fact that Mr. Hughey might have given the same statement twice in

  no way supports the veracity of the statement, especially in light of all of the other

  problems noted above. In fact, Mr. Hughey himself, in his statement to the FBI in 2018,

  says only that he may have talked to Mr. Balance in 2010 about his conversation with

  Mr. McCabe concerning the 2010 FRP process.

         Because the government has not shown the requisite particularized guarantees

  of trustworthiness and because admission of the statement would infringe upon Mr.

  McCabe’s fundamental right to confront his accuser, the Court should deny the

  government’s motion to admit Mr. Hughey’s out-of-court statement at trial.

         IV.    404(b) Evidence

         The government seeks to introduce a litany of testimony that it claims

  “constitutes proof of the defendant’s involvement in the charged conduct, provides

  background and context to the crimes charged in the indictment, and will serve to

  complete the story for the jury.” (Gov’t Tr. Memo. 29-30) The government seeks to

  introduce the following under Rule 404(b):

         During work hours, McCabe directed certain deputies to perform his
         personal errands—including walking his dogs and picking his child up from
         school in Virginia Beach. Also during work hours, McCabe directed a
         certain deputy to chauffer the wife of a supporter to and from medical
         appointments and to pick up business associates at the airport.

         After work hours, McCabe directed certain deputies to chauffer him to
         events in a limo (provided free of cost by Conspirator #2 and another
         supporter) or a town car. This deputy drove McCabe on numerous

                                               6
Case 2:19-cr-00171-AWA-DEM Document 102 Filed 07/26/21 Page 7 of 10 PageID# 615




        occasions including to restaurants, special events, concerts, and out of
        state casinos and sporting events.

        McCabe used inmates on work release from the Norfolk City Jail to assist
        with the setup of his campaign events and to work as dishwashers in
        restaurants which were partially owned by Conspirator #2 or by other
        supporters who gave McCabe things of value including, but not limited to,
        substantial campaign contributions and the use of limos and town cars.

        McCabe provided jobs at the Norfolk Sheriff’s Office to family members of
        politically connected individuals in Norfolk.

        McCabe allowed a campaign contributor to use a boat slip during
        “HarborFest” that the City of Norfolk had reserved for the Norfolk Sheriff’s
        Office to ensure security for the event.

        McCabe arranged for the Norfolk Sheriff’s Office to rent a warehouse
        owned by a campaign contributor.

        McCabe lived in a newly constructed home built by a wealthy friend who
        only charged McCabe for the cost of labor and materials.

        McCabe relied upon the monetary value of providing security and other
        services by employees of the Norfolk Sheriff’s Office during athletic events
        at Old Dominion University to qualify for the purchase of a luxury suite to
        watch college football games.

        McCabe directed a contributor to give funds to PD – a straw donor – so
        that McCabe could list PD as contributing to his mayoral campaign.

        (Gov’t Tr. Memo. 29)

        What the government is really seeking to do is to use this character evidence to

  persuade a jury that Mr. McCabe acted in accordance with these prior “bad acts”.

        Rule 404(b) provides that character evidence is not admissible for the purpose of

  proving action in conformity therewith on a particular occasion, except when offered “for

  other purposes such as proof of motive, opportunity, intent, preparation, plan,

  knowledge, identity, or absence of mistake or accident.” The Fourth Circuit has

  consistently gone beyond the language of the Rule to hold that such evidence must

                                              7
Case 2:19-cr-00171-AWA-DEM Document 102 Filed 07/26/21 Page 8 of 10 PageID# 616




  further be 1) relevant to an issue other than character, 2) necessary, and 3) reliable.

  See United States v. Bell, 901 F.3d 455, 464-66 (4th Cir. 2018), United States v. Hall,

  858 F.3d 254, 260 (4th Cir. 2017). In an effort to further clarify the imitations on

  character evidence, the Fourth Circuit established a four-part test to evaluate

  admissibility. The Court must consider whether the government has proven these four

  elements:

         (1)The evidence must be relevant to an issue, such as an element of an offense,
         and must not be offered to establish the general character of the defendant. In
         this regard, the more similar the prior act is (in terms of physical similarity or
         mental state) to the act being proved, the more relevant it becomes. (2) The act
         must be necessary in the sense that it is probative of an essential claim or an
         element of the offense. (3) The evidence must be reliable. And (4) the evidence’s
         probative value must not be substantially outweighed by confusion or unfair
         prejudice in the sense that it tends to subordinate reason to emotion in the
         factfinding process.

         United States v. Queen, 132 F.3d 991, 997 (4th Cir. 1997), see also Hall, 858

  F.3d at 266. The Fourth Circuit has noted that “the general inadmissibility of such

  evidence is based on the danger that this type of evidence will overly influence the

  finders of fact and thereby persuade them to prejudge one with a bad general record

  and deny him a fair opportunity to defend against a particular charge.” United States v.

  McBride, 676 F.3d 385, 395 (4th Cir. 2012) (internal quotation omitted).

         These acts are not relevant to or probative of any element of any charged

  offense nor are they necessary to prove any offense. Nor has the government offered

  any basis upon which to judge the reliability of this evidence.

         Finally, and importantly, the court must engage in a balancing test between the

  probative value and the unfair prejudice this evidence presents. There is significant risk

  of prejudice in a case where the government purports to multiple witnesses to prove the

                                               8
Case 2:19-cr-00171-AWA-DEM Document 102 Filed 07/26/21 Page 9 of 10 PageID# 617




  allegations it set forth in the indictment. The government, based on its 404(b) notice,

  intends to use multiple categories of character evidence to persuade a jury that Mr.

  McCabe acted in accordance with these prior “bad acts,” which is exactly what the

  entire body of case law cautions against. The general exclusion body of case law is

  rooted in the “revered and longstanding policy that, under our system of justice, an

  accused is tried for what he did, not who he is.” United States v. Caldwell, 760 F.3d 267,

  276 (3d Cir. 2014). Accordingly, this Court should deny the Government’s motion to

  admit this evidence.

                                           Conclusion

         WHEREFORE, the Defendant Robert James McCabe, requests that the Court

  deny the government’s motions to admit each category of evidence discussed above.

                                             Respectfully submitted,

                                             Robert James McCabe
                                             By Counsel

                                             __________/s/___________
                                             James O. Broccoletti, Esquire
                                             VSB# 17869
                                             Counsel for Robert James McCabe
                                             ZOBY, BROCCOLETTI & NORMILE, P.C.
                                             6663 Stoney Point South
                                             Norfolk, VA 23502
                                             (757) 466-0750
                                             (757) 466-5026
                                             james@zobybroccoletti.com

                                 CERTIFICATE OF SERVICE

          I hereby certify that on the 26th day of July, 2021, I electronically filed the
  foregoing with the Clerk of Court using the CM/ECF system, which will then send a
  notification of such filing (NEF) to the following:

         Melissa O’Boyle, Esquire
         United States Attorney’s Office
                                               9
Case 2:19-cr-00171-AWA-DEM Document 102 Filed 07/26/21 Page 10 of 10 PageID# 618




        101 W Main Street, STE 8000
        Norfolk, VA 23510
        757-441-6331
        melissa.oboyle@usdoj.gov

        Randy Stoker, Esquire
        United States Attorney’s Office
        101 W Main Street, STE 8000
        Norfolk, VA 23510
        757-441-6331
        randy.stoker@usdoj.gov


                                                     /s/ __________
                                   James O. Broccoletti, Esquire
                                   VSB# 17869
                                   Counsel for Robert James McCabe
                                   ZOBY, BROCCOLETTI & NORMILE, P.C.
                                   6663 Stoney Point South
                                   Norfolk, VA 23502
                                   (757) 466-0750
                                   (757) 466-5026
                                   james@zobybroccoletti.com




                                          10
